DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 30, 2020, claims benefit to a U.S. provisional application, filed on September 30, 2019.
Allowable Subject Matter
Claims 1-30 are considered as allowable. The following is an examiner’s statement of reasons for the indication of allowable subject matter. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Li et al. (US 2011/0013713 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention, such as determining a plurality of combinations of a plurality of component carriers and the plurality of antenna pairs, each of the plurality of combinations comprising a respective antenna pair of the plurality of antenna pairs and a respective component carrier of the plurality of component carriers (Li, para. [0087], “In the 4-antenna system, the distributions of RSs are shown in FIG. 2a to FIG. 2d. FIG. 2c and FIG. 2d show that the RSs at antenna port 2 and antenna port 3 are not symmetrically distributed, i.e. the distributions of RSs at antenna port 2 and antenna port 3 in slot 1 are different from those in slot 2. Therefore, according to the above differences, in the embodiment of the present invention, for slot 1, antenna port 0 and antenna port 3 are a pair, and antenna port 1 and antenna port 2 are a pair. According to this paring mode, in slot 1, after symbols are mapped to the antenna ports and subcarriers, as shown in FIG. 6, S0 is mapped to antenna port 0 and the subcarrier in which S0 is located is adjacent to the subcarrier in which R0 at antenna port 0 is located. Therefore, S0 can obtain best protection. S0* is mapped to antenna port 3 and the subcarrier in which S3 is located is adjacent to the subcarrier in which R3 at antenna port 3 is located. Therefore, S0* can obtain best protection also. Therefore, symbols S0 and S0* related to the systematic bit on the same SFBC both obtain best protection. FIG. 6 shows that in slot 1, symbols (S0, S0*, S1, S1,* S2, S2*, S3, S3*) related to the systematic bit also obtain best protection.”) However, Li et al. does not provide sufficient prior art disclosure for the claimed invention as directed to mapping each combination of the one or more selected combinations to a respective receiver of the one or more identified available receivers in a predetermined order, and performing, for each receiver of the one or more mapped available receivers, a respective resource management procedure. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Liu et al. (US 2019/0253214 A1) provides prior art disclosure considered relevant to the subject matter of the claimed invention, such as identifying one or more available receivers of the plurality of receivers, and selecting one or more combinations of the plurality of combinations based on the identified one or more available receivers (Liu, para. [0153], “…Therefore, each of the two antenna pairs for SRS 2T4R can be mapped into the same BW/2 subband with the same F1 every two SRS instances within the first K instances. For instance, the cases with N.sub.1=2 include K=2, K=8, K=10, K=12, K=16, K=20, K=24, wherein each of the two antenna pairs can be mapped into the BW/2 subband with F.sub.1=0 or F.sub.1=1 every two SRS instances within the first K instances. Here, it should be noted that similar behavior is observed where N.sub.1=4 for K=4, and where N.sub.1=6 for K=6. Also, if it is assumed that β=1 when N.sub.1mod2=0 , it is further noted that the modifications disclosed herein yield SRS 2T4R patterns that perform in a similar manner as SRS 1T2R patterns yielded by the legacy equations directly applied to two antenna pairs.”) However, Liu et al. does not provide sufficient prior art disclosure for the claimed invention as directed to mapping each combination of the one or more selected combinations to a respective receiver of the one or more identified available receivers in a predetermined order, and performing, for each receiver of the one or more mapped available receivers, a respective resource management procedure. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Objections
Claims 13-30 are objected to because of informalities for the following reasons: 
Claim 13 recites “determine a plurality of combinations of a plurality of component carriers and the plurality of antenna pairs, each of the plurality of combinations comprising a respective antenna pair of the plurality of antenna pairs and a respective component carrier of the plurality of component carriers” (ll. 7-10), however there is no previous recitation of a plurality of antenna pairs in the claim. Accordingly, the plurality of antenna pairs (l. 8) is simply construed as a plurality of antenna pairs. Claims 14-18 are dependent therefrom. Appropriate correction is required.
Claim 19 recites “means for determining a plurality of combinations of a plurality of component carriers and the plurality of antenna pairs, each of the plurality of combinations comprising a respective antenna pair of the plurality of antenna pairs and a respective component carrier of the plurality of component carriers” (ll. 2-5) and “means for identifying one or more available receivers of the plurality of receivers” (ll. 6-7), however there is no previous recitation of a plurality of antenna pairs or a plurality of receivers in the claim. Accordingly, the plurality of antenna pairs (l. 3) and the plurality of receivers (ll. 6-7) are simply construed as a 
Claim 25 recites “determine a plurality of combinations of a plurality of component carriers and the plurality of antenna pairs, each of the plurality of combinations comprising a respective antenna pair of the plurality of antenna pairs and a respective component carrier of the plurality of component carriers” (ll. 3-6) and “identify one or more available receivers of the plurality of receivers” (l. 7), however there is no previous recitation of a plurality of antenna pairs or a plurality of receivers in the claim. Accordingly, the plurality of antenna pairs (l. 4) and the plurality of receivers (l. 7) are simply construed as a plurality of antenna pairs and a plurality of receivers, respectively. Claims 26-30 are dependent therefrom. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http:// www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476